Title: To Benjamin Franklin from Margaret Stevenson, 22 November 1766
From: 
To: 


[Torn] Sir
Westbury Nov: 22 1766
I rived hear Thursday Night at Ten a Clock alramd [alarmed] all the wilage Mrs. Moriss gone to Bead but got up. I cant express her Joy. I thought it wod have bin to much for her. It is a misrabl being for cold and hard Lod[g]ing. But Poor Mrs. Walker is every kind and car[e]full to keep me warm and gete me all the good [torn] she cane but how I am to geet to Luterworth I dont know they say it is near forty miles cross the Country. I beg you will wright to me by the return of the Post How you goe onn. I am goin to make Passtye and Bread for thay have one Overn and one Chimble. Saly is very well and Mrs. Moriss Mr. Walke &ct. He I think is Industrys at his work Boord and She too but its a Poor Plass to geat Bread for them Selfe and three Childen and Provition dear[er] than in London expect Butter. I live as Chipe as Possable. No Tea for what thay have I cant Drink but I get milk. The Passon [Parson] has bin to visit me and offers his vine and Sent a Math [Mat] to lay under my feat, the Sqres [Squire’s] Lady has sent for me so, my Dear Sir I am your verry humble Searvant
Margt Stevenson

Mrs. Morris and Walker &c. &c. Send thear Duty the talkeing of you fills up the time that I am rely hapey. Pray Dear Sir send a Carid [Card] that Ingravaed about the Colnies.

 
Addressed: To / Docter Benn: Franklin / In Craven Street / London
Endorsed: Mrs Stevenson from Westbury Nov. 66
